 620DECISIONSOF NATIONALLABOR RELATIONS_:BOARDIf a majority of the employees in group 2 select the Pipefitters, theBoard finds such unit to be appropriate, and the Regional Directorshall certify accordingly.If a majority vote for the Intervenor, theBoard finds the existing production and maintenance unit to be ap-propriate and the Regional Director shall issue a certificate of resultsof election to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]AMERICAN BROADCASTING COMPANY, INC.andNATIONAL ASSOCIATIONOF BROADCAST ENGINEERS AND TECHNICIANS, CIO, PETITIONERNATIONAL BROADCASTING COMPANY, INC.andNATIONAL ASSOCIATIONOF BROADCAST ENGINEERS AND TECHNICIANS, CIO, PETITIONER.Cases Nos. 13 RC--2670 and 13-RC-2671. August 14,195Decision and OrderUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, hearings were held before Virginia M.McElroy, hearing officer.The hearing officer's rulings made at thehearings are free from prejudical error and are hereby affirmed.These case were consolidated by the Board for purposes of decision,since they involve an identical issue.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire records in these cases the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Petitioner and Intervenor involved claim to represent theradio directors and associate radio directors of the Employers.3.No question affecting commerce exists concerning the representa-tion of the radio directors and associate radio directors of the respec-tive Employers within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act, for the following reasons :The Petitioner seeks in each case a unit of all radio directors andassociate radio directors I. employed by the Employers at their respec-tive operations in Chicago, excluding all other employees.The Inter-venor,Radio and Television Directors Guild, AFL, in each casei In Case No. 13-RC-2070 the Employer does not presently employ associate directors.It is clear from the record in both cases, however, that the duties of directorsand associatedirectors are similar;consequently, we shall treat them together._100 NLRB No. 103. AMERICAN BROADCASTING COMPANY, INC.621contends that the directors are supervisors, so that the Board is with-out jurisdiction to determine the questions of representation. - TheEmployers are neutral with respect to the propriety of the units.Radio directors have full responsibility for the finished form ofthe radio programsassignedto them.They- direct and coordinatecompletely the performance of all persons contributing to and partic-ipating in the assigned broadcasts.Every program requires a direc-tor who is in charge of it from its creation before the broadcast tothe conclusion of the broadcast itself.The director holds auditions,hirestalent,2 conducts rehearsals, revises scripts, instructs actors intheir lines, and gives orders to engineers, sound effects men, musicians,and other personnel engaged in a particular broadcast.Every direc-tors possessesample authority to achieve in each instance the bestbroadcasting result.The Petitioner contends that the only argument for finding thatthe directors are supervisors within the meaning of the Act is thatthey responsibly direct employees, and that the directors fail to meetthis statutory standard because the orders they give to' such employeesas the engineersand musiciansmerely describe a desired effect, but donot prescribe the manner of achieving the effect. It is the director'sconcept of a desired effect, however, that governs the response of theengineers and musicians.While the limitation in such direction, ad-verted to by the Petitioner, inheres in a radio director's work, it doesnot, in this field, detract from responsible direction.These Employershave but one product, and it is the directors alone who have the re-sponsibility of initially preparing and ultimately presenting the prod-uct-an integrated, coordinated radio program. In this way, thedirectors, exercising independent judgment, fulfill a fundamentalfunction of management.-Upon the entire record of the cases, and in accordance with recentsimilarcases,3we find that the directors and associate directors aresupervisors within the meaning of the Act and that, consequently, weare without jurisdiction to determine the questions of representation.We shall therefore dismiss the petitions.OrderIT IS HEREBY ORDEREDthat the petitions filed herein be, and theyherebyare, dismissed.The director's authority to hire either with or without approval is limited,generally,to artiste engaged for a single broadcast("one shot performers")and for broadcastspresented several times a week or once a week for a specified period of time ("contractperformers") .8 Colgate-Palmolive-PeetCo., 96NLRB311:American Broadcasting Company(KOO-TV),94 NLRB 100;American Broadcasting Company,Inc. (KF.CA-TV),93 NLRB 1410.